Citation Nr: 1127088	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-38 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tendinitis or tenosynovitis of the right foot and ankle (claimed as the result of a leg injury). 

2.  Entitlement to service connection for tendinitis or tenosynovitis of the left foot and ankle. 

3.  Entitlement to service connection for a right knee condition. 

4.  Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law




WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The veteran had active service from February 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a March 2003 rating decision, the RO denied the Veteran's claims for entitlement to service connection for a right knee condition, a left knee condition and tendinitis or tenosynovitis of the left foot.  The RO also denied entitlement to service connection for tendinitis or tenosynovitis of the right foot and ankle on the basis that the material submitted was not new and material.  In a September 2006 rating decision, the RO denied entitlement to service connection for PTSD.

In February 2008 the RO reopened and confirmed and continued the denial of the veteran's claim for entitlement to service connection for tendinitis or tenosynovitis of the right foot and ankle.

The Veteran attended a hearing before the undersigned at the RO in May 2008.  A transcript of the hearing is of record.

In an October 2008 decision, the Board reopened and then denied of the reopened claim for entitlement to service connection for tendinitis or tenosynovitis of the right foot and ankle.  The Board also denied service connection for the left foot and ankle disorder and a bilateral knee condition.  The claim for service connection for posttraumatic stress disorder (PTSD) was remanded. 

The Veteran appealed the Board's October 2008 decision to the United States Courts of Appeals for Veterans Claims (Court).

In May 2010, the RO granted service connection for PTSD and assigned a 50 percent evaluation effective March 30, 2006.  As this is a full grant of the benefit sought, the issue of service connection for PTSD is no longer before the Board.

In November 2010, the Court issued a Memorandum Decision, vacating the October 2008 Board decision and remanding the matter for further development.  

Although the Court vacated the October 2008 Board decision, it appears that it was not the intent of the Court to disturb the portion of the decision that reopened the Veteran's claim for entitlement to service connection for tendinitis or tenosynovitis of the right foot and ankle.  Therefore, the Board will proceed as if the matter is opened.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court directed the Board to address whether there was a duty to assist the Veteran in obtaining his service treatment records (STRs) or whether all service treatment records had been received.  Also, the Court determined that the VA examination was conclusory and lacked supporting analysis accordingly; it was error for the Board to have relied on the examination when denying the Veteran's claim.  In order to comply with the Court's Memorandum Decision, the Board will remand this case for additional development. 
.

By way of background, in December 2006 correspondence, the Veteran contended that he was shot in his right knee while building a bridge.  A medic took him to a first aid tent to stop the bleeding.  A dressing was applied and medication was given.  He was taken back to his tent and the medic checked on him for two days before he returned duty.  At his May 2008 Travel Board hearing, he claimed that he was shot while he was serving in Cambodia and it was a through and through wound.  He turned down receiving a Purple Heart.  

The Veteran's DD Form 214 reveals that he served with the 86th Engineer Battalion in Vietnam and that he received an early separation from overseas.  

In May 2011 correspondence, the Veteran's representative indicated that the record was not clear as to whether complete STRs were obtained due to the lack of documentation regarding requests by VA for the records.  On review of the record, the Veteran's original STRs were associated with the claims file in April 1968.  In June 2008, NPRC submitted additional STRs dated in 1966 from Fort Benning that were not included with the original STRs.  Given the memorandum decision and the representative's contentions, further development is needed to determine whether there are additional service treatment records.

The Court's decision also requires that the Veteran be afforded a new examination in order to obtain legally adequate opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center or other entities that are deemed appropriate to obtain the Veteran's complete service treatment records.

All efforts to obtain these records should be documented in the claims folder.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2010), must be entered if it is determined that the records do not exist or that efforts to obtain them would be futile.

In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice of the records that were could not be obtained and of the efforts to obtain them.

2.  Ask the U.S. Army and Joint Services Research Center for the unit history and lessons learned of the Company D 86th Engineer Battalion, APO 96370 from February 1966 to November 1967 and for any unit morning reports or sick reports of the Company D 86th Engineer Battalion, APO 96370 from February 1966 to November 1967, to determine whether the Veteran received a gunshot wound.

If the records do not exist or further efforts to obtain the records would be futile, a formal determination must be made, pursuant to 38 C.F.R. § 3.159(c)(2) (2010),

This summary, along with a copy of the Veteran's DD Form 214 and any pertinent service personnel records should be sent to the JSRRC.

3.  Following completion of the development listed in item number 1 and 2, afford the Veteran a VA examination to determine whether any current bilateral knee, foot, and ankle disabilities are related to injuries in service.  

The examiner should review the claims folder and note such review in the examination report or addendum.  Any indicated tests or diagnostic studies should be undertaken.

The examiner should then provide opinions as to whether any currently diagnosed bilateral knee, foot, and ankle disabilities at least as likely as not (50 percent probability or more) had its onset in service or is otherwise related to a disease or injury in active duty service.  The examiner should specifically comment on the Veteran's in-service complaints of pain and swelling of the feet and ankles and pain below the knees, as well as any other relevant in-service complaints.  The examiner should specifically address any relevant objective findings during service regarding the Veteran's bilateral foot, ankle, and knees.  

The examiner should also comment on the Veteran's reports of being shot in the right knee and undergoing surgery on his right knee within a year of service.  The examiner is advised that in general an injury reported by a veteran as having occurred during combat is presumed to have occurred, absent clear and convincing evidence to the contrary. 

The examiner should provide opinions as to whether any knee, ankle or foot disability identified since 2006, is at least as likely as not (50 percent probability or more) related to a disease or injury in service, including the injuries and wounds reported by the Veteran and the tenosynovitis reported in the service treatment records.  

The examiner should provide a rationale for the opinions.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

4. After the completion of 1 and 2, review the record to ensure the remand instructions have been completed as directed above.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

5.  After completing 1, 2, 3, and 4, if any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


